Citation Nr: 0508209	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-20 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for a bilateral knee 
disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The appellant had military service in the New Philippine 
Scouts from March 1946 to March 1949.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  As the two claims on appeal 
were denied in a September 2000 rating decision on the basis 
that the claims were not well grounded, a legal theory 
rendered invalid by the Veterans Claims Assistance Act, the 
Board agrees with the RO that the September 2000 decision 
should not be viewed as "final."  Therefore, the 
adjudication of the claims on appeal will be based upon a de 
novo review of all the evidence of record, and without regard 
to whether the appellant has submitted new and material 
evidence since the September 2000 decision.

Review of the correspondence of record reveals a request from 
the appellant in May 2004 for a hearing before a Veterans Law 
Judge at the VA Regional Office in Los Angeles, California.  
Subsequently, however, the record indicates that, instead of 
such a hearing, an informal conference was held with a 
Decision Review Officer at the VA Regional Office in Los 
Angeles, California, in August 2004.  As the record does not 
otherwise reflect any communication expressing a desire by 
the appellant to attend a hearing before a Veterans Law 
Judge, and the appellant has requested an expedited review of 
his claim (See March 4, 2005, ruling on the appellant's 
Motion for Advancement on Docket), the Board will proceed 
with our appellate review of the veteran's case.  


FINDINGS OF FACT

1.  There is no objective evidence demonstrating 
symptomatology or pathology involving the right shoulder or 
knees during service.  




2.  The first post-service evidence of pathology in the right 
shoulder and the knees occurred at a time too remote from 
service to reasonably conclude that it is of in-service 
origin, and the weight of the evidence of record is against a 
finding that the appellant has a current right shoulder or 
knee disorder which is etiologically related to in-service 
symptomatology or pathology. 


CONCLUSIONS OF LAW

Neither a disorder of the knees nor a right shoulder disorder 
was incurred in or aggravated by service, and arthritis in 
the knees or right shoulder may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.


VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a June 2001 letter, the RO advised the appellant of the 
VCAA and its effect on his claims.  In addition, the 
appellant was advised, by virtue of a detailed March 2003 
statement of the case (SOC) and November 2004 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claims, and that the March 2003 SOC and 
November 2004 SSOC issued by the RO clarified what evidence 
would be required to establish service connection for the 
claimed shoulder and knee disabilities.

While the appellant has in various communications with the RO 
expressed a desire for a VA examination, given his wish for 
an expedited resolution of his appeal and the factual 
circumstances in this case, the Board concludes that a Remand 
to afford the appellant a VA examination is not indicated.  
Further, the claims file reflects that the November 2004 SSOC 
contained the new duty-to-assist regulations codified at 38 
C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background

The service medical records reflect hospitalization for 
treatment for lumbosacral strain in September 1948, after the 
appellant lifted heavy truck wire.  By November 1948, it was 
indicated that the treatment for the appellant's lumbosacral 
strain had resulted in "marked improvement" in this 
condition, and the March 1949 separation examination showed 
no complications or sequelae associated with the back.  The 
service medical records also reflect treatment for a furuncle 
in the upper left leg in the spring of 1948, but the March 
1949 separation examination again noted no sequelae or 
complications associated with this condition.  Review of the 
service medical records, including the separation 
examination, reveals no evidence of treatment for a knee or 
right shoulder disability.  

After his separation from service in 1949, the appellant 
filed his initial claim for VA benefits in September 1968.  
The only musculoskeletal disability he referenced in this 
claim was a lumbosacral injury, and service connection for 
lumbosacral strain was ultimately denied by a Board decision 
dated in August 1971.  The appellant first raised the issue 
of entitlement to service connection for a bilateral knee and 
right shoulder disability in a communication which the RO 
received in June 2000.  Also received in June 2000 was a 
report from a private radiologist reflecting a small spur in 
the greater tuberosity of the right shoulder and a faint 
calcification in the right femur, felt to be suspicious of a 
bone infarct. 

Additional relevant post-service evidence is contained in a 
report from a private physician dated in March 2001, who 
indicated therein that the appellant reported a history of 
injuring his back during service, and progressively worsening 
multiple joint pains.  He indicated that he was treating the 
appellant for low back pain likely due to disc disease; knee 
pain due to osteoarthritis; neck pain due to disc disease; 
gouty arthritis; hypertension; heart disease; and peripheral 
vascular disease.  The physician concluded that the 
appellant's "present problems are directly or indirectly 
related to the alleged injury."  Statements from another 
private physician dated in June 2001 and January 2002 
reported in pertinent part that he was treating the appellant 
for arthritis, with symptoms to include limitation of right 
shoulder motion and severe knee pain. 

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.


Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of:  (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Appling the criteria above to the facts of this case, the 
Board notes that given the negative service medical records, 
to include the separation examination, and the fact that the 
first evidence of right shoulder or knee disability is dated 
over 50 years



after separation from service, it would not be reasonable to 
conclude that any shoulder or knee pathology demonstrated in 
2000 was etiologically related to service.

In making this determination, the Board has considered the 
opinion to the contrary set forth in the March 2001 private 
physician's statement referenced above.  However, the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  In addition, medical 
opinions based on an inaccurate factual premise have no 
probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
As the March 2001 statement was not accompanied by any 
explanation as to why the appellant might have a current knee 
or right shoulder a result of the in-service back injury, nor 
did this report contain reference to the fact that the 
service medical records did not reflect treatment for a knee 
or right shoulder disability, the Board finds it to be of 
minimal probative value. 

With regard to the assertions of the appellant that he 
currently has right shoulder and knee disabilities that are 
the result of service, the Board certainly respects his right 
to offer his opinion, but he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen, Espiritu, supra.  In short, given the 
silent service medical records and the over 50-year history 
between separation from service and the first evidence of a 
right shoulder or knee disability, the Board concludes that 
the negative evidence exceeds that of the positive.  As such, 
the claim for service connection for right shoulder and 
bilateral knee disabilities must be denied.  Gilbert, 1 Vet. 
App. at 49.  




ORDER

Entitlement to service connection for a right shoulder 
disability is denied. 

Entitlement to service connection for a bilateral knee 
disability is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


